UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                        No. 11-2605
                                       _____________

         MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED,
                                         Appellant

                                            v.

                           CHERYL SCHWARZWAELDER

                 (W.D. Pa. No. 2-11-cv-00107 and No. 2-11-cv-00162)

           Present: SLOVITER, RENDELL, and VANASKIE, Circuit Judges


                                         ORDER


      Upon careful consideration of the parties’ written submissions and oral argument,

IT IS HEREBY ORDERED that the opinion and judgment entered August 13, 2012 in

the above captioned case are hereby reinstated.




                                                  By the Court,


                                                  /s/ Thomas I. Vanaskie
                                                  Circuit Judge

Dated: December 26, 2012
CJG/cc: Joseph H. Chivers, III, Esq.
        Patricia A. Tsipras, Esq.
        Lauren D. Rushak, Esq.
        Michael J. Fortunato, Esq.